DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on September 15, 2021 was received. Claims 1 and 10 were amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued May 11, 2021.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Hynes et al. (US 6,132,809) in view of Read (US 2008/0296311) on claims 1-3 and 8-12 are maintained. The rejections are restated below. 
Regarding claim 1: Hynes et al. discloses a coating system (20) including an end effector (26) having a spray valve (32) and a dispensing valve (34) attached thereto by way of two pneumatic tilt axes (44, 46) which are motor housings and capable of movement in four axes and configured to tilt each valve (32, 34) (col. 2 lines 20-52, figures 3-6). Hynes et al. fails to explicitly disclose a proximity adjustment mechanism which adjusts the horizontal distance between the two valves. 
However, Read discloses a similar coating system having two dispensing units (14, 16) where one is provided with an adjustable sliding bracket (52) which allows for it to be adjusted horizontally towards or away from the other unit (pars. 49-52, figure 5). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use an adjustable bracket as taught by Read for the end effector of Hynes et al. because Read teaches that using an adjustable bracket to move just one dispenser is functionally equivalent to moving the entire carriage in 
Regarding claim 2: Hynes et al. teaches that the two valves (32, 34) can tilt about the two pneumatic tilt axes (44, 46) (col. 3 lines 15-24, figures 6-7). 
Regarding claim 3: Hynes et al. and Read disclose that the adjustable bracket (52) is manipulated by a sliding bracket such that it is a base plate which connects to the carriage (32) and has a sliding bracket on it (par. 50, figure 5). 
Regarding claim 8: Hynes et al. discloses that the valves (32, 34) are connected to the axes (44, 46) at support plates which can extend below the lowest base plate of the pneumatic slide (60) of the end effector (26) (see figures 6-7). 
Regarding claim 9: Hynes et al. discloses that the movement of the end effector (26) and valves (32, 34) are controlled by a programmable controller (62) (abstract, col. 3 lines 31-45) such that the movement of those elements is computer programmable. 
Regarding claim 10: Hynes et al. discloses a coating system (20) including an end effector (26) provided on a three-axis robot consisting of an X and Y axis ball screw slide (22, 24), the end effector (26) having a spray valve (32) and a dispensing valve (34) attached thereto by way of two pneumatic tilt axes (44, 46) which are motor housings and capable of movement in four axes (col. 2 lines 20-52, figures 3-6). Hynes et al. fails to explicitly disclose a proximity adjustment mechanism which adjusts the horizontal distance between the two valves. 
However, Read discloses a similar coating system having two dispensing units (14, 16) where one is provided with an adjustable sliding bracket (52) which allows for it to be adjusted horizontally 
Regarding claim 11: Hynes et al. teaches that the two valves (32, 34) can tilt about the two pneumatic tilt axes (44, 46) (col. 3 lines 15-24, figures 6-7). 
Regarding claim 12: Hynes et al. and Read disclose that the adjustable bracket (52) is manipulated by a sliding bracket such that it is a base plate which connects to the carriage (32) and has a sliding bracket on it (par. 50, figure 5). 

The claim rejections under 35 U.S.C. 103 as unpatentable over Hynes et al. and Read as applied to claims 1-3 and 8-12 above, and further in view of Uematsu et al. (US 2013/0134236) on claims 4-6 and 13-14 are maintained. The rejections are restated below. 
Regarding claims 4 and 13: Hynes et al. and Read teach that the adjustable bracket (52) is slidable by way of a sliding bracket, and in the combination it connects on one side to one of the axes (42, 44) of Hynes et al., but fail to explicitly disclose that the slider is fixedly attached to the other motor housing. However, Uematsu et al. discloses a similar mechanism for slidably adjusting the horizontal spacing between nozzles in which a drive link (51) which can be considered a base plate is attached to one spray gun (35) and driven links (52) are slidably attached to the drive link (51) as well as other spray 
Regarding claim 5: Hynes et al., Read and Uematsu et al. disclose that the sliding mechanism includes a rail (44a,b) which is a track along which the slider arms slide (Uematsu et al. par. 45, figure 12, 14)
Regarding claim 6: Hynes et al., Read and Uematsu et al. disclose that the sliding mechanism also includes a drive shaft (25) connected to a motor, as well as a bevel gear (27) which engages the rail (44) by way of the fastening point (43) such that as the gear (27) turns the sliding arms move along the rail (44) (Uematsu et al. pars. 61-62, figures 11-14).
Regarding claim 14: Hynes et al. discloses that the valves (32, 34) are connected to the axes (44, 46) at support plates which can extend below the lowest base plate of the pneumatic slide (60) of the end effector (26) (see figures 6-7). 

The claim rejection under 35 U.S.C. 103 as unpatentable over Hynes et al., Read and Uematsu et al. as applied to claims 1-6 and 8-14 above, and further in view of Platsch (US 5,163,370) on claim 7 is maintained. The rejections is restated below. 
Regarding claim 7: Hynes et al., Read and Uematsu et al. disclose the above combined device which includes a bevel gear (27) with teeth (Uematsu et al. par. 39) but fail to explicitly disclose that the track has teeth which engage with the gear. However, Platsch discloses a similar coating apparatus with 

Response to Arguments
Applicant's arguments filed September 15, 2021 have been fully considered but they are not persuasive. Applicant primarily argues that Read shows that the dispensing units cannot tilt relative to the sliding bracket.
In response:
Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While Read does indeed fail to teach that the dispensing units can all tilt relative to the sliding bracket, Hynes et al. does teach that both valves can tilt relative to their respective axis housings. 
Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, there is no clear picture of where exactly the sliding bracket would be introduced in the above combination. However, the two references . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/S.A.K/
Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        11/5/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717